Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
1.	This action is responsive to communication filed on: 25 May 2021 with acknowledgement of an original application filed on 11 February 2019 and foreign propriety established by Korean Patent Application filed 9 February 2018.
2.	2.	Claims 1-19 are currently pending.  Claims 1, 9, and 17, are independent claims. 
1, 4, 6-7, 9-10, 15, and 17-18, have been amended.  Claim 19 is new.  
Response to Arguments

3.	Applicant's arguments filed 25 May 2021 have been fully considered however they are not persuasive.
I)	In response to Applicant’s argument beginning on page 7, “It is respectfully submitted that full combinations of features in independent claim 1 are nowhere disclosed or suggested by the cited references.  In setting forth the rejection, the Office stated that Kwak discloses “remapping the selected PUF cell-pairs” in paragraph [0044].  Applicants respectfully disagree.  Kwak merely discloses non-recursive pairing of mismatch values for the PUF elements and then recursively pairing all the paired values.  More specifically, Kwak discloses pairing the PUF element with the most positive mismatch with the PUF…”.
	The Examiner disagrees with argument.  Kwak/‘685 clearly teaches/suggests remapping the selected PUF cell-pairs.  First note the term “pairing” used in Kwak/’685 is interpreted equivalent to mapping/remapping, see the Abstract, paragraphs 4-7, 28-31, 34, and 43-44.  
II)	In response to applicant’s argument beginning on page 7, “In other word, Kwak pairs all the mismatched values and then repairs all the paired values.  Kwak does not select mismatched values or paired values based on a result of a comparison.
The Examiner disagrees with argument.  One Kwak teaches pairing PUF elements based on variation of physical properties of a semiconductor device.  Kwak first sorts the PUF elements, this sorting is a comparison, see the Abstract, paragraphs 10-11, 28-30, 34-36, and 43.
III)	In response to applicant’s argument beginning on page 7, “The Office readily acknowledged that Kwak fails to disclose selecting PUF cell-pairs based on a comparison of the acquired parameters with a first reference; however, Kwong was cited as disclosing such feature…Applicant’s respectfully disagree that Kwong discloses selecting PUF cell-pairs based on a comparison of the acquired parameters with a first reference.  Kwong merely recognizes that the duration of time it takes for a bit cell to be read when prompted (e.g., read access time) is random between chips…Thus, combining Kwag and Kwong would result, at , in pairing all the mismatched values and then re-pairs all the paired values based on parameters of each element.  None of the elements are excluded from being paired.  Thus, Kwak in view of Kwong does not disclose or suggest selecting at least one PUF cell-pairs based on a result of a comparison of the acquired physical parameters with a first reference; and remapping second PUF cell-pairs based on the at least one PUF cell-pairs as recited in claim 1”.
The Examiner disagrees with argument.  The combination clearly suggests/teaches the limitations, note Kwak teaches/suggests pairing/repairing PUf cell-pairs.  The Kwong/’808 reference was added to more explicitly teach comparing physical parameters such as “delay time 
Claim Rejections – 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-8 and 17-18, are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. U.S. Patent Application Publication No. 2018/0159685 (hereinafter ‘685) in view of Kwong et al. U.S. Patent Application Publication No. 2017/0017808 (hereinafter ‘808).
As to independent claim 1, “A method for physically unclonable function (PUF) cell-pair remapping, comprising: mapping first PUF cell-pairs between PUF cells in a first array and PUF cells in a second array” is taught in ‘685 Abstract, Figure 5, paragraphs 13 and 43-44, note Fig. 5 shows PUF Array 1 and PUF Array 2 / the pairing described is considered equivalent to the ‘mapping first PUF cell-pairs between cells in a first array and PUF cells in a second array’
“acquiring physical parameters for each of the first PUF cell-pairs” is shown in ‘685 the Abstract, paragraphs 22 and 52;  
“and remapping second PUF cell-pairs based on the at least one PUF cell-pairs” is disclosed in ‘685 paragraphs 44, note “The second most positive mismatch from the first most 
Although ‘685 clearly teaches mapping and remapping in paragraph 34 by various methods, “one skilled in the art will appreciate that other mapping sorting schemes may be utilized” it could be argued that ‘865 does not explicitly teach selecting at least one PUF cell-pairs as a result of acquired physical parameters, therefore the following is not explicitly taught in ‘865:  
“selecting at least one PUF cell-pairs based on a result of a comparison of the acquired physical parameters with a first reference” however ‘808 teaches to increase the number and quality of challenges for an SRAM PUF the amount of time (i.e. physical parameter) it takes for each bit cell response is compared to sensed parameters for each bit cell is compared in paragraph 29;
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of a system and method for stable physically unclonable functions taught in ‘685 to include a means to compare acquired parameters.  One of ordinary skill in the art would have been motivated to perform such a modification to make the PUF a stronger see ‘808 paragraphs 25 and 27-28. 
	As to dependent claim 2, “The method for PUF cell-pair remapping of claim 1, wherein the physical parameter is delay time information required to turn on a transistor included in the PUF cell based on a leakage current” is taught in ‘808 Abstract paragraphs 3 and 26.
	As to dependent claim 3, “The method for PUF cell-pair remapping of claim 2, wherein the first reference is a predetermined first threshold time” is shown in ‘808 paragraphs 148-149.

	As to dependent claim 5, “The method for PUF cell-pair remapping of claim 4, wherein in the acquiring of the unique information, when the delay time of the PUF cell of the first array is shorter than the delay time of the PUF cell of the second array, a value of the corresponding PUF cell-pair is determined as `1`, and when the delay time of the PUF cell of the first array is longer than the delay time of the PUF cell of the second array, the value of the corresponding PUF cell-pair is determined as `0`, or vice versa” is taught in ‘685 paragraph 36.
	As to dependent claim 6, “The method for PUF cell-pair remapping of claim 1, wherein the remapping comprises remapping the PUF cells of the first array and the PUF cells of the second array by randomly mapping the second PUF cell-pairs; acquiring the physical parameters for the second PUF cell-pairs randomly remapped; and remapping third PUF cell-pairs that do not satisfy a second reference among the second PUF cell-pairs and at least one PUF cell-pairs which is selected as the remapped object based on the physical parameters” is shown in ‘685 Abstract, paragraphs 5,-6, 13 and 43-44.
	As to dependent claim 7, “The method for PUF cell-pair remapping of claim 1, wherein the comparison of the acquired physical parameters is based on differences in respective delay times of the acquired physical parameters being less than the first reference” is disclosed in ‘808 paragraphs 3 and 26.

paragraphs 148-149.
	As to independent claim 17, this claim is directed to an apparatus implementing the method of claim 1; therefore it is rejected along similar rationale.
	As to dependent claim 18.  The apparatus for PUF cell-pair remapping of claim 17, wherein the comparison of the acquired physical parameters is based on differences in respective delay times of the acquired physical parameters being less than the first reference” is taught in ‘808 Abstract paragraphs 3 and 26.
	As to dependent claim 19, “The method for PUF cell-pair remapping of claim 1, wherein the selected at least one PUF cell-pairs are based on the PUF cell-pairs that satisfy the first reference” is taught in ‘865 paragraph 44.
6.	Claims 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. U.S. Patent Application Publication No. 2018/0102163 (hereinafter ‘163) in view of Kwak et al. U.S. Patent Application Publication No. 2018/0159685 (hereinafter ‘685) in further view of Kwong et al. U.S. Patent Application Publication No. 2017/0017808 (hereinafter ‘808).
	As to independent claim 9.  A physically unclonable function (PUF) circuit, comprising: a first transistor” is taught in ‘163 paragraphs 33-35;
	“wherein the PUF cells comprise a first switch configured to selectively connect a gate terminal of the first transistor and a drain terminal of a second transistor according to a first selection signal” is shown in ‘163 paragraphs 75, 79, and 82.
the following is not explicitly taught in ‘163:

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of SRAM-based authentication circuit taught in ‘163 to utilize arrays to configure and map PUF cell pairs.  One of ordinary skill in the art would have been motivated to perform such a modification to improve upon previous PUF techniques that tend to discard a significant portion of useful PUF elements see ‘685 paragraphs 3-6. 
the following is not explicitly taught in ‘163 and ‘685:
“and compare physical parameters between the PUF cells in the first PUF cell-pairs to generate unique information for at least one PUF cell-pair based on a result of the comparison” however ‘808 teaches to increase the number and quality of challenges for an SRAM PUF the amount of time it takes for each bit cell response is compared to sensed parameters for each bit cell is compared in paragraph 29;
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of SRAM-based authentication circuit taught in ‘163 and ‘685 to include a means to compare acquired parameters.  One of ordinary skill in the art would have been motivated to perform such a modification to make the PUF a stronger see ‘808 paragraphs 25 and 27-28. 
	As to dependent claim 10, “The PUF circuit of claim 9, wherein the controller is configured to compare times when the transistor included in the PUF cell of the first array and the transistor included in the PUF cell of the second array are turned on by a leakage current with 
	As to dependent claim 11, “The PUF circuit of claim 10, wherein the first reference is a predetermined first threshold time” is shown in ‘808 paragraphs 148-149.
	As to dependent claim 12, “The PUF circuit of claim 9, wherein the first transistor is shared by the PUF cells” is disclosed in ‘163 paragraphs 34-35.
	As to dependent claim 13, “The PUF circuit of claim 9, wherein the first transistor is a PMOS and the second transistor is an NMOS” is taught in ‘163 paragraph 35.
	As to dependent claim 14, “The PUF circuit of claim 13, wherein the first switch comprises a fifth transistor having a leakage current smaller than a leakage current of the second transistor” is shown in ‘163 paragraphs 37, 41-42, and 44.
	As to dependent claim 15, “The PUF circuit of claim 9, further comprising: a comparator configured to compare an output voltage of the PUF cell of the first array and an output voltage of the PUF cell of the second array that constitute the first PUF cell-pairs” is disclosed in ‘163 paragraphs 38, 43, and 47.
7.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. U.S. Patent Application Publication No. 2018/0102163 (hereinafter ‘163) in view of Kwak et al. U.S. Patent Application Publication No. 2018/0159685 (hereinafter ‘685) in further view of Kwong et al. U.S. Patent Application Publication No. 2017/0017808 (hereinafter ‘808) in further view of 
Wang et al. U.S. Patent Application Publication No. 2014/0266296 (hereinafter ‘296).
	As to dependent claim 16, the following is not explicitly taught in ‘163, ‘685, and ‘808: “The PUF circuit of claim 15, wherein the comparator comprises at least one flip-flop in which the output voltage of the PUF cell of the first array is connected to a signal terminal and the 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of SRAM-based authentication circuit taught in ‘163, ‘808, and ‘685 to include a means to utilize flip-flop to control PUF cell outputs.  One of ordinary skill in the art would have been motivated to perform such a modification to make the PUF circuits reconfigurable to make the PUF circuits flexible with lower production costs see ‘296 
paragraphs 6-7. 
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ellen Tran whose telephone number is (571) 272-3842.  The examiner can normally be reached from 7:30 am to 4:00 pm.

		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Pwu can be reached at (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELLEN TRAN/Primary Examiner, Art Unit 2433                                                                                                                                                                                                        31 August 2021